ON MOTION
NEWMAN, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves for a remand to the United States Court of Appeals for Veterans Claims for further proceedings consistent with the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat.2096. Klaus P. Neumann responds and requests that the decision of the Veterans Court be vacated and that the Veterans Court be instructed to remand to the Board of Veterans’ Appeals. The Secretary replies.
The court grants the motion to remand, but denies the request to vacate with instructions. We deem it more appropriate *882for Neumann to ask the Veterans Court for such relief on remand.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to remand is granted.
(2) Neumann’s motion to vacate with instructions is denied.
(3) The revised official caption is reflected above.